           Case 2:14-cv-02471-MCE-DMC Document 185 Filed 07/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                              EASTERN DISTRICT OF CALIFORNIA
 8

 9

10
     JAMIE SCHMIDT, DEBRA KNOWLES,                   Case No.: 2:14-cv-02471-MCE
11   ELIZABETH SAMPSON, AND RYAN
     HENRIOULLE,
12
            Plaintiffs,
13   vs.                                             ORDER
14   SHASTA COUNTY MARSHAL'S OFFICE
15   AND JOEL DEAN,

16          Defendants.

17

18
19          The Court has been notified that the appeals in this matter have been voluntarily
20   dismissed. See ECF Nos. 183, 184. Accordingly, the Clerk of the Court is directed to re-close
21   this case and serve this Order on the Clerk of the Court for the United States Court of Appeals.
22          IT IS SO ORDERED.
23   Dated: July 14, 2020

24
25

26

27

28


                                                     1
